Citation Nr: 0819301	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of laceration of the dorsal aspect of the left 
forearm extending to muscle fascia, not involving muscle or 
joint.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disorder to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin rash claimed 
as on the right knee to include as due to herbicide exposure.  

5.  Entitlement to service connection for lead in the blood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied entitlement to service connection 
for PTSD, respiratory condition and skin rash of the right 
knee.  This matter also arises from a July 2006 rating 
decision wherein the RO granted service connection for 
residuals of laceration of the left forearm and assigned an 
initial noncompensable (0 percent) disability rating 
effective from May 2006, and denied service connection for 
lead in blood.  

The veteran presented testimony at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.

The issues of entitlement to an initial compensable rating 
for service-connected residuals of laceration of the left 
forearm, entitlement to service connection for PTSD, and 
entitlement to service connection for a skin rash to the 
right knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of a respiratory disorder.

2.  The evidence of record does not show a current diagnosis 
of a hematological disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a claimed 
respiratory disorder to include due to herbicide exposure 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for claimed lead in 
the blood have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005, May 2006, 
and August 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  Any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
statements of the case issued in January 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Service Connection for Respiratory disorder

The veteran seeks entitlement to service connection for a 
respiratory disorder to include as due to herbicide exposure.  
The veteran alleges that he served in Vietnam for a short 
period claimed as three weeks or a month and a half.  

Service medical records are negative for any complaints, 
findings or diagnosis of a respiratory disorder.  In the 
medical history in July 1975 accompanying his separation 
examination, the veteran denied having or having had asthma, 
shortness of breath, or pain or pressure in his chest.  At 
the separation examination in July 1975 his lungs were 
clinically evaluated as normal.  Thus a chronic respiratory 
disorder was not shown in service.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection for listed diseases will be rebuttably presumed if 
they are manifest to a compensable degree within specified 
periods.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).  Further, the Secretary of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for a list of specified 
conditions and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

The only respiratory condition that is included in the list 
of conditions for which presumptive service connection is 
warranted due to herbicide exposure is respiratory cancer.  
The evidence of record does not show complaints, treatment or 
diagnosis of a respiratory cancer.  In addition, a reply from 
the National Personnel Records Center in August 2006 
indicated there was no evidence in the veteran's record to 
substantiate any service in the Republic of Vietnam.  
Therefore, the veteran is not entitled to service connection 
for a claimed respiratory disorder on a presumptive basis due 
to exposure to herbicides in Vietnam.  Service connection is 
denied on a direct basis because the record does not contain 
medical evidence of any respiratory disability that is 
associated with exposure to Agent Orange.  

Private medical records show that in July 1997 the veteran 
expressed complaints of shortness of breath and chest 
fullness and pain which had onset that year.  He was 
experiencing these symptoms with exertion.  On examination 
his lungs were clear.  The impression did not include a lung 
disorder.  In September 1997 his chest was clear to 
auscultation and percussion.  The veteran underwent a full 
polysomnography in October 1997 for complaints of stopping 
breathing during the night but sleep apnea was not diagnosed.  
Private x-rays from July 1997 to March 2005 revealed that the 
lungs were free of infiltrates and no active disease was 
shown.  Pulmonary function tests during a period from March 
1992 to April 2003 indicated normal spirometry with one 
report in March 2005 showing very mild obstruction.    

On VA examination in October 2006, the veteran's lungs were 
clear to auscultation and percussion.  He claimed exposure to 
Agent Orange due to refueling the airplanes that sprayed 
Agent Orange.  No diagnosis of a respiratory disorder was 
shown.  

The veteran testified at his personal hearing in December 
2007 that he did not have a current diagnosis of a 
respiratory disorder.  He had undergone testing for breathing 
problems at night, however, sleep apnea or a respiratory 
disorder had not been diagnosed.

The veteran is competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that he 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the statements of the veteran are not 
competent medical evidence as to a nexus between his claimed 
respiratory disorder and his service, to include as due to 
herbicide exposure.

In sum, the weight of the credible evidence demonstrates that 
no current disability of a respiratory disorder is shown.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  In the absence of 
proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
the preponderance of the evidence is against the appellant's 
claim for service connection for a respiratory disorder, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV. Service Connection for Lead in the blood

The veteran seeks entitlement to service connection for 
claimed lead in his blood.  He contends he has a blood 
disorder due to exposure to fuels.  

Service medical records show that on August 4, 1975, it was 
noted that the veteran had abnormal complete blood count 
(CBC) times two.  He worked with fuels.  The veteran stated 
that he had no illness of any type and was feeling fine.  The 
etiology was questioned.  The veteran had never received 
blood, etc. and did not have sickle cell disease.  The 
impression was that he had abnormal white blood cell (WBC) 
count and excessive abnormal lymphs.  He was to have a repeat 
CBC on August 25, 1975.  When seen for follow-up of abnormal 
white blood cell count on September 2, 1975, it was noted 
that the latest count entry in August 1975 was within normal 
limits.  The etiology of abnormal lymphs was still unknown 
but noted as now resolved. 

Private blood testing laboratory results in July 1997 were 
within the normal reference range.  Private and VA medical 
laboratory results during a period from April 2003 to October 
2006 show slight deviations from the reference range.  An 
October 2006 test for lead in his blood was within the normal 
reference range.  Private and VA medical records do not show 
a current diagnosis of a hematological disability.  

The veteran testified at the hearing in December 2007 that he 
was working with jet fuels during his period of service, and 
that testing at the time of separation indicated that he had 
higher than normal levels of lead in his blood.  He testified 
that he did not know of any doctor who had diagnosed a 
disability that resulted from lead in the blood.  He 
testified that he still had higher than normal levels of lead 
in his blood.  He was not aware of any residual effect of the 
lead.  

Taking into account all relevant evidence, the Board finds 
that service connection for a hematological disorder claimed 
as lead in the blood is not warranted.  As noted above, 
service connection can only be granted for a disability 
resulting from disease or injury.  The evidence does not show 
that the veteran has been diagnosed with any hematological 
disorder, or currently has a hematological disability.  
Private and VA recent laboratory testing show similar slight 
deviations from the reference range to what was shown in 
service shortly before separation which on follow-up testing 
was within normal limits.  However, a laboratory or clinical 
finding is not a disability for which service connection can 
be granted.  No symptoms, clinical diagnosis, or functional 
impairment has been associated with this laboratory finding.  
As such, it is not a disability within the meaning of the law 
granting compensation benefits.  Accordingly, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for a hematological disorder 
claimed as lead in the blood.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.303; Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).


ORDER

Service connection for a respiratory disorder to include as 
due to herbicide exposure is denied.

Service connection for a hematological disorder claimed as 
lead in the blood is denied.  


REMAND

The veteran has disagreed with the initial zero percent 
(noncompensable) evaluation assigned for his service-
connected left forearm disability due to a severe laceration 
from the blade of a fan.  The noncompensable evaluation has 
been assigned under Diagnostic Code 7804 for evaluation of 
superficial scars.  Although no sensory loss was noted in 
January 1973 at the time of the injury, the veteran has 
complained of an area of hyperesthesia and numbness.  At a VA 
Compensation and Pension examination in July 2006, the 
examiner noted an area of hyperesthesia and also alternating 
with areas of numbness below the incision and suspected that 
the veteran had suffered trauma and injury to one of the 
superficial sensory nerves involving the skin of the region 
of the laceration; however, the sensory nerve(s) involved was 
(were) not identified.  In order to give proper consideration 
as to whether a separate compensable evaluation is warranted 
for sensory involvement of a peripheral nerve, additional 
medical evidence is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran seeks entitlement to service connection for PTSD.  
Although at his personal hearing in December 2007 the veteran 
denied having been sent a stressor letter for development of 
his PTSD claim, a review of the claims file shows that in a 
letter sent in August 2005 the RO requested specific details 
regarding in-service stressful incidents that resulted in 
PTSD.  In October 2005, the veteran submitted a statement 
regarding a description of an incident which the RO 
determined was not specific enough to verify.  

Subsequently, in July 2006, the veteran wrote that soldiers 
that he knew and he were sent to Da Nang in Vietnam for about 
two months to work on airplanes that had been shot or 
damaged.  There four of the soldiers were killed.  He was 
surrounded by daily killings of soldiers either being shot or 
bombarded.  At his December 2007 hearing, the veteran 
described additional stressors to include the loss of several 
friends and having returned to his tent while stationed in 
Guam to discover that one of his tent mates had committed 
suicide.  The veteran has also testified that while on 
temporary duty at an Air Force Base in Guam he was sent on 
temporary duty to a base at Da Nang, Vietnam for 
approximately three weeks.  

In order to fulfill VA's duty to assist the veteran in the 
development of facts pertinent to his claim, further 
development is needed prior to appellate review to afford the 
veteran an opportunity to submit specific details regarding 
the claimed incidents for VA to seek verification.  An 
attempt should be made to verify the veteran's stressors, 
including by researching unit histories, or attempted to 
procure any service records pertaining to the activities of 
the units of which the appellant was a part while in Guam or 
Vietnam.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  Therefore, if 
any additional service records, including unit histories, are 
developed showing exposure to stressful event(s) in service, 
the veteran should be afforded a VA PTSD examination and 
medical opinion as to whether the currently diagnosed PTSD is 
related to such in-service stressful event(s). 

The veteran also seeks service connection for a skin rash 
claimed as a rash on his right knee which he claimed was 
incurred in service and has continued since that time.  The 
veteran contends that the rash is due to his contact with 
gasoline and oils in service.  Service medical records show 
that the veteran sought treatment for a skin rash on two 
occasions in service.  The veteran claims that his first 
visit to a VA Hospital in Little Rock was concerning a rash 
on his knee.  A private medical treatment record for an 
unrelated disorder in July 1997 noted that the veteran had a 
skin disorder which was probably psoriasis of the anterior 
knees for which he used a strong steroid cream.  On physical 
examination at a VA Agent Orange examination in October 2006, 
the examiner noted an area on the left knee of hyperpigmented 
pruritic rash, indicated by the veteran to have been present 
for 30 years, and several small hypopigmented areas pinpoint 
in size over the chest, indicated by the veteran to have been 
present for 30 years.  Given the preceding evidence, it 
appears that a VA examination for the purpose of a nexus 
opinion is necessary.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Board also notes that in April 2008 the veteran submitted 
additional evidence (including a duplicate copy of a medical 
report previously submitted) to the Board regarding his claim 
for a skin rash without a waiver of review by the agency of 
original jurisdiction.  As the claim is being remanded, the 
RO will have the opportunity for initial consideration of 
this evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the issues of entitlement to a higher 
(compensable) initial disability rating for service-connected 
residuals of laceration of the left forearm, entitlement to 
service connection for PTSD, and entitlement to service 
connection for a skin rash claimed as to the right knee are 
REMANDED for the following action:

1.  Request that the veteran provide more 
information regarding his first visit to 
the Little Rock VA Hospital for a rash on 
his knee.  Upon receipt of this 
information, request the VA medical 
treatment or hospitalization records.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of the veteran's 
service-connected residuals of laceration 
of the left forearm disability.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  Specifically, the examiner should 
identify the minor sensory nerve on the 
dorsal aspect of the service-connected 
left forearm that experienced trauma and 
injury from the laceration in service, and 
correlate with an area of hyperesthesia 
and alternating areas of numbness below 
the incision as described by a VA examiner 
in July 2006.   

3.  Provide the veteran a development 
letter for his claim for service 
connection for PTSD.  Based on the 
evidence provided by the veteran, the 
AMC/RO should obtain the appropriate unit 
records for the veteran's period of 
temporary duty service at the 43rd 
Transportation Squadron at Andersen Air 
Force Base in Guam during the time period 
from June 25, 1972 through April 18, 1973.  

The AMC/RO should also research the 
question as to whether the veteran was on 
temporary duty in Vietnam during the 
period of temporary duty in Guam.  If 
evidence shows that he was on temporary 
duty in Vietnam, the RO should obtain the 
appropriate unit records for the period he 
was in Vietnam.

If such unit histories verify the 
occurrence of any of the claimed in-
service stressful events, the AMC/RO 
should indicate what stressors have been 
verified, then provide the veteran a PTSD 
examination with medical nexus opinion, as 
directed below. 

4.  If any research undertaken by the 
AMC/RO, such as unit histories, does not 
verify the occurrence of any of the in-
service stressful events, the RO should 
prepare a letter asking the U. S. Army and 
Joint Service Records Research Center 
(JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged stressors during his 
temporary duty service in Guam and Vietnam 
(during the time period from June 25, 
1972, to April 18, 1973).  The request 
should include a summary of the claimed 
stressors compiled from the veteran's 
information.  Any available unit histories 
should be obtained that cover the entire 
period of the veteran's temporary duty 
service in Guam and claimed temporary duty 
service in Vietnam.  If suggested by the 
JSRRC, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  

5.  If there is at least one objectively 
confirmed stressor (or sufficient evidence 
of combat such that a stressor does not 
need to be independently verified), 
schedule the veteran for a VA PTSD 
examination to determine whether the 
veteran meets the criteria for a diagnosis 
of PTSD as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed.  If there is a 
verified stressor, the VA examiner is 
asked to also express an opinion as to 
whether any currently diagnosed PTSD is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to the 
veteran's military service, specifically 
to a confirmed stressor.  

6.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of a claimed skin rash 
to the right knee.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  The 
examiner should provide an opinion as to 
whether any current skin disorder is at 
least as likely as not (i.e., at least a 
50 percent probability) related to (a) 
exposure to benzene present in gasoline 
and oils used in service; or (b) to an 
incident of service; or (c) if service in 
Vietnam is verified, to herbicide 
exposure.  A rationale should be provided 
for all opinions offered.

7.  Then readjudicate the appellant's 
claims, to include any evidence submitted 
after the statements of the case issued in 
January 2007.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


